Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art does not teach or suggest a system or associated method for controlling reductant spray momentum for a target spray distribution, the system comprising: an exhaust gas system having an exhaust gas conduit with exhaust gas flowing therethrough; a reductant injection system for injecting reductant into the exhaust gas flowing through the exhaust gas system based on one or more injection parameters; a reductant supply system for supplying reductant to the reductant injection system based on one or more supply parameters; and a controller configured to: access an injection frequency or data indicative of a nozzle geometry; determine one or more control parameters based on a control model and as a function of the injection frequency; and modify a value of the one or more supply parameters based on the one or more control parameters to control a reductant spray momentum, a reductant droplet momentum, or a reductant momentum vector from the reductant injection system so as to provide a target spray droplet distribution or a target spray distribution.

Dingle, the closest art of record, teaches accessing exhaust flow conditions and modifying injection parameters or supply parameters based on these exhaust flow conditions. Dingle does not teach accessing injection frequency or nozzle geometry in order to modify the injection parameters or supply parameters, and it would not have been obvious to modify Dingle to access the parameters recited without improper hindsight reasoning. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, May 19, 2022